                                          Case 4:20-cv-00089-HSG Document 51 Filed 03/17/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EMMANUEL ZARCO,                                     Case No. 20-cv-00089-HSG (SK)
                                   8                     Plaintiff,                          ORDER ON DISCOVERY DISPUTE
                                                                                             REGARDING PLAINTIFF’S REQUEST
                                   9              v.                                         FOR PRODUCTION OF DOCUMENTS
                                  10     VWR INTERNATIONAL, LLC, et al.,
                                                                                             Regarding Docket No. 50
                                  11                     Defendants.

                                  12          On March 16, 2021, the parties filed another joint letter discovery brief to address their
Northern District of California
 United States District Court




                                  13   dispute regarding Plaintiff’s requests for production of documents. Plaintiff moves to compel
                                  14   further information in response to Requests for Production of Documents 52 and 53 and seeks
                                  15   sanctions pursuant to Fed.R.Civ.P. 37.
                                  16          Requests Nos. 52 and 53 seek information regarding other jobs which Plaintiff might have
                                  17   been able to perform. Request No. 52 seeks: “All writings or ESI relating to all employment
                                  18   positions with the Defendant which were open and available during the time period from January
                                  19   1, 2018 to the present, within 75 miles of Vallejo, California.” (Dkt. No. 50-2.) Request No. 52
                                  20   seeks: “All job descriptions, job duties, job briefs, or other writings or ESI relating to the duties,
                                  21   responsibilities and essential functions for the employment positions identified in Request No. 52
                                  22   above.” (Id.) Defendants responded to both in relevant part: “Subject to and without waiving the
                                  23   foregoing objections, Defendant will produce documents sufficient to show the open and available
                                  24   positions during the relevant time period.” (Id.) Defendants produced a chart in response to these
                                  25   requests either on April 30, 2020 or August 13, 2020. (Dkt. No. 50 at page 1, line 28.)
                                  26          Plaintiff challenges that chart because the chart contains redactions without a privilege log
                                  27   and because the chart is “nearly illegible.” Plaintiffs now seek a chart without redactions, seek
                                  28   information about when the jobs were “filled,” and job descriptions for the positions listed on the
                                          Case 4:20-cv-00089-HSG Document 51 Filed 03/17/21 Page 2 of 3




                                   1   chart in an “SOP.”

                                   2            Plaintiff took the deposition of Andrew Koo on December 29, 2020.1 (Dkt. No. 50-3.)

                                   3   Plaintiff claims that, at Koo’s deposition, Koo revealed the existence of other documents that

                                   4   describe the jobs on the chart. In his deposition, Koo explained that there is a “SOP” for the

                                   5   position that Plaintiff held and that document describes Plaintiff’s duties in more detail. (Dkt. No.

                                   6   50-3.)

                                   7            The discovery cutoff for fact discovery in this case was December 31, 2020. (Dkt. No.

                                   8   33.) The first date that Plaintiff attempted to meet and confer with Defendants about the chart was

                                   9   February 2, 2021. (Dkt. No. 50-4 at page 4.)

                                  10            Defendants argue that Plaintiff brings this motion too late. They are correct. Local Rule

                                  11   37-3 states in relevant part:

                                  12
Northern District of California




                                                       Where the Court has set separate deadlines for fact and expert
 United States District Court




                                  13                   discovery, no motions to compel fact discovery may be filed more
                                                       than 7 days after the fact discovery cut-off, . . . Discovery requests
                                  14                   that call for responses or depositions after the applicable discovery
                                                       cut-off are not enforceable, except by order of the Court for good
                                  15                   cause shown.
                                  16
                                       Here, because the discovery deadline for fact discovery ended in December 31, 2020, the deadline
                                  17
                                       for a motion to compel was January 7, 2021. Plaintiff filed this letter brief on March 16, 2021,
                                  18
                                       long after the deadline. Even though Plaintiff does not argue that there was good cause for the
                                  19
                                       delay in bringing this motion, the Court considers that issue and finds that there was no good
                                  20
                                       cause for delay. Defendants produced the chart, with redactions, by August 13, 2020. Plaintiff
                                  21
                                       was well aware of the fact that the chart was redacted but did not move to compel before the
                                  22
                                       deadline. Plaintiff may argue that the Koo deposition yielded information about additional
                                  23
                                       documents that justified a later filing of this motion, but that deposition took place on December
                                  24
                                       29, 2020. Plaintiff first attempted to meet and confer about the chart on February 2, 2021, long
                                  25
                                       after the deposition and long after the deadline for filing a motion to compel. Furthermore, the
                                  26
                                  27
                                                1
                                  28            The cover page of the deposition transcript incorrectly lists a date of December 29, 2021
                                       – which is obviously incorrect because that date has not yet occurred. (Dkt. No. 50-3.)
                                                                                        2
                                          Case 4:20-cv-00089-HSG Document 51 Filed 03/17/21 Page 3 of 3




                                   1   Koo deposition does not necessarily support Plaintiff’s position, as the testimony was only that

                                   2   there was a “SOP” describing in further detail Plaintiff’s job, not every job on the chart. There is

                                   3   no evidence before the Court that Plaintiff even attempted to question Koo about the chart or about

                                   4   the existence of other documents similar to the “SOP” for other jobs on the chart.

                                   5          Finally, the Court takes into consideration the procedural posture of this case in

                                   6   determining if there is good cause for an extension of the deadline to file a motion to compel. On

                                   7   February 11, 2021, Defendants filed a motion for summary judgment, with a hearing date of May

                                   8   6, 2021. (Dkt. No. 39.) That motion is fully briefed. Allowing Plaintiff to avoid the deadline for

                                   9   a motion to compel at this late stage of proceedings may interfere with the District Court’s

                                  10   adjudication of the case.

                                  11          For these reasons, the Court DENIES the motion to compel and DENIES the motion for

                                  12   sanctions.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14
                                       Dated: March 17, 2021
                                  15
                                                                                        ______________________________________
                                  16
                                                                                        SALLIE KIM
                                  17                                                    United States Magistrate Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
